Citation Nr: 1226230	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  12-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating higher than 10 percent for residuals of prostate carcinoma, to include restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from November 1956 to November 1959 and from September 1960 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which reduced the Veteran's rating from 100 percent to a 10 percent for residuals of prostate carcinoma, effective November 1, 2010. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


REMAND

The Veteran's prostate cancer is evaluated under the rating code for malignant neoplasms of the genitourinary system.  These are rated as 100 percent disabling. However, the note to this rating code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Code 7528.

The Veteran seeks a rating in excess of 10 percent for his service-connected residuals of prostate carcinoma.  The Board observes that the most recent VA examination to determine the current degree of severity of the disability was in January 2010, more than 2 years ago.  In his January 2012 substantive appeal, the Veteran claimed that the residuals of his prostate cancer had gotten worse.  He noted that his urination was "now approximately 12 times before bed" and he could not travel a long distance due to his condition.

The U. S. Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected residuals of prostate carcinoma, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

The Board also notes that in his January 2012 substantive appeal, the Veteran essentially stated that he was unemployable due to urinary frequency and fecal incontinence.  The Veteran's prostate cancer residuals are currently rated as 10 percent disabling based on urinary frequency.  The Veteran is also in receipt of a separate 20 percent rating for lower urinary tract symptoms, also rated on the basis of urinary frequency.  He has also been granted service connection for radiation proctitis, which is assigned a 10 percent rating based on sphincter impairment with constant slight leakage or occasional moderate leakage.

The Board notes that a claim for a total disability rating based on unemployability (TDIU) has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability which is the subject of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

Therefore, clarification should be obtained from the Veteran concerning whether he is claiming to be unemployable due to the disability currently at issue in this appeal or due to this disability and other service-connected disabilities.  

The Board further notes that evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In addition, 38 C.F.R. § 4.115a (2011) provides that diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  

Therefore, the assignment of separate compensable ratings for the Veteran's prostate cancer residuals and radiation proctitis is prohibited.  The originating agency should address this matter.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to specify whether he is claiming to be unemployable due to the residuals of prostate cancer alone or due to the combined effects of all of his service-connected disabilities.  He should be provided and requested to complete the appropriate form to claim entitlement to a TDIU.

2.  The Veteran should be provided all required notice in response to his TDIU claim.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim(s).  

4.  Then, the Veteran should be afforded a VA genitourinary examination to ascertain the nature and severity of his service-connected residuals of prostate carcinoma.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the VA examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an opinion concerning the impact of the prostate cancer residuals on the Veteran's employability, to include whether it is sufficient by itself to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided. 

5.  The RO or the AMC also should undertake any other development it determines to be warranted.  In particular, the RO or the AMC should determine if further development is required before the Veteran's claim for a TDIU is decided.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of prostate carcinoma, to include on the basis of unemployability, if appropriate.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.

7.  If it has not been rendered moot, the RO or the AMC should adjudicate the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities and inform the Veteran of his appellate rights with respect to this determination.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

As noted above this appeal has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

